OFFICE   OF THE ATTORNEY      GENERAt,OF   TEXAS
                                     AUSTIN


QERALDC. MANN
 rrru”,.*“uu




                 Iion.L.L. Roberts, Oaunty Auditor
                 siutotrinacn
                            ool.luty
                 Stiunott, Texas
                  Dear sir:




                  I;as ba
                  dr f:or
                                               advised vhethw




                               7 * .+* md provided  rux-
                         thr that all l;heohildren mai@-
                         Sq; in a school di&riet a%Jrbe
                         tmnsf~rred to mother diatriot,
                         or to an independent dlstrlot,
IIon. L.L. Roburts, Bebruary 9, 1999; P8@e a




          Article   X387,   R.C.S.,   reads, ia
yzrt, i7I.y
         Solla,rs:
            'nib3~bli0 fiit0sOhO    ii&UdR
     01x111not bc expended exoept for
     the Following purpQ5or:
             x**
            "2. Looal aohOo1 funds rrOm
     di8triot tuXefY,tUitiOU ie6U Qi
     pUpi18   llotentitled to iree tti-
     tion and o‘lherlooal8ouroes my
     be wed for the purp08es enumeratt;
     ed for State and omnty tundrr'** 'W




            Thurofore, ii In the o#nion qY
the Board of TrUStW8, the purohaoe Oi she
baud utabm8     is d0euiea neoe8eary to the eon-
duot of the p.ibliosohoola and Is so deter-
mined by the Ikmrd of l!XWtee8, it appe@rre
that 1OCttl tax tWld8  ray be Bx ended iOr euoh
purposes under.Artiolo E&39, o4ted abovq.